Citation Nr: 1046792	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-22 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for psychiatric disability 
other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran had active military service from March 1953 to March 
1955.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2004 rating decision in which the RO declined to reopen 
the Veteran's claim for service connection for PTSD.  The Veteran 
filed a notice of disagreement (NOD) in December 2004, and the RO 
issued a statement of the case (SOC) in June 2005.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2005.

The Veteran testified during two hearings on appeal: in February 
2006, before RO personnel; and, in July 2007 before the 
undersigned Veterans Law Judge (via video-conference); 
transcripts of both hearings are of record.

In October 2007, the Board reopened the Veteran's claim for 
service connection for PTSD and then denied the claim on the 
merits.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a March 
2009 Memorandum Decision, the Court affirmed the Board's denial 
of service connection for PTSD, but remanded the matter of 
service connection for psychiatric disability other than PTSD to 
the Board for further proceedings consistent with the Memorandum 
Decision.

In December 2009, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claim (as reflected in a July 2010 
supplemental SOC (SSOC)) and returned the matter on appeal to the 
Board for further consideration.

In November 2009, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2010).

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The most persuasive medical evidence on the question of 
diagnosis supports a finding that the Veteran has a personality 
disorder, but not an acquired psychiatric disorder.

3.  The Veteran's diagnosed personality disorder is not a 
disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability 
other than PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a December 2009 post-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  That letter also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
After issuance of the December 2009 letter, and opportunity for 
the Veteran to respond, the July 2010 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA, and private 
treatment records, and the reports of January 2003, December 
2005, and March 2010 VA examinations.  Also of record and 
considered in connection with the appeal are transcripts of the 
Veteran's February 2006 and July 2007 hearings, as well as 
various written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with this claim is warranted. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied.

At the outset, the Board notes that some of the Veteran's service 
treatment and personnel records are partially burned, and were 
likely affected by an accidental fire at the National Personnel 
Records Center in 1973.  The Board is aware that in such cases, 
VA has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the doubt rule.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of 
the Veteran's claim for acquired psychiatric disorder has been 
undertaken with these heightened duties in mind.

The report of an October 1952 service entrance examination 
indicates that the Veteran's psychiatric examination was normal.  
The Veteran reported a medical history of depression or excessive 
worry and nervous trouble and noted that he had frequent 
nervousness for the last five or six years.  It was noted that 
both of his parents were dead.

The report of a March 1955 service examination includes no 
finding or diagnosis of any psychiatric abnormality, although the 
Veteran reported a history of depression or excessive worry and 
nervous trouble.  

March 1986 private treatment records reflect that the Veteran 
reported a history of having been labeled manic depressive.  
Lithium was advised but refused.  The Veteran and his wife agreed 
that he had high moods that were prolonged.  They agreed that 
depression was never a serious problem.  There was some suicidal 
ideation but no focus or plan.  The Veteran reported that the 
high swings of his mood reflected the economic gain in his 
business.  Following examination, the doctor indicated that there 
was the possibility of a depressive episode, possibly of major 
proportion, and the possibility of psychothymic disorder with a 
history of a diagnosis of manic depressive illness, which was not 
substantiated.

A February 1988 private record indicates that the Veteran was 
admitted to the hospital and was quite anxious.  The diagnosis 
was extreme anxiety.

A November 1992 private record shows that the Veteran was seen by 
the same physician that evaluated him in 1986.  At that time, the 
physician suggested the possibility of a low order of bipolar 
disorder.  Psychological testing had been carried out not 
indicating any specific diagnosis regarding bipolar, but there 
was considerable difficulty in the characterological sector.  
There was a wide range of affect, which was not always 
appropriate.  A mild depression had been found with added worry 
and pessimism.  The Veteran reported that, thirty years ago, he 
became angry at a psychiatrist that passed his information to 
another doctor.  He admitted himself for psychiatric treatment, 
presumably for alcohol.  The Veteran's father died when he was 
fourteen, and his mother died while he was in service.  Following 
examination, the diagnoses were adjustment disorder with mixed 
emotional features, possible bipolar disorder, possible PTSD, 
possible major depression, alcohol and tobacco abuse, and 
deferred possible dependent traits.

In December 1992, the Veteran underwent VA examination for PTSD.  
He described symptoms of what the examiner determined sounded 
like an in-service panic attack.  Following evaluation, the 
examiner diagnosed generalized anxiety disorder, beginning in 
service.  The examiner noted that the Veteran's record of this 
should be reviewed.

In a May 1993 private treatment record, R.A., M.D. referred to 
the Veteran having reported a history of a previous psychiatric 
hospitalization at age 26.

A June 1994 private record indicates that the Veteran reported a 
high degree of stress in the 1970s, which required treatment with 
tranquilization.

VA outpatient treatment records dated in April and May 2000 show 
that the Veteran was treated with medications for anxiety.

In January 2003, the Veteran underwent VA examination.  His 
claims file was reviewed.  The examiner noted that the interview 
was quite difficult, as the Veteran was talkative and difficult 
to keep on track.  The Veteran believed that his emotional 
problems began at age fourteen when his father died.  Shortly 
thereafter, his mother passed away, and one of his brothers 
committed suicide.  He had some psychiatric treatment in the 
1940s.  Based on a review of his current treatment records, the 
examiner indicated that it was likely the Veteran had a diagnosis 
of bipolar illness.  Following evaluation, the diagnosis was 
bipolar disorder.  In responding to an inquiry, the examiner 
indicated that the bipolar disorder had nothing to do with the 
Veteran's diagnosed coronary artery disease.  He also noted that 
there was most likely a genetic inheritance for his bipolar 
illness, and the Veteran, himself, contended that his problems 
began at age fourteen.

December 2003 and January and March 2004 VA outpatient records 
show a diagnosis of bipolar psychosis, provisional.  The doctor 
indicated that he believed it was likely that the Veteran's 
military service did contribute to his current symptoms.  He did 
not think that PTSD was the sole diagnosis.

A November 2004 VA outpatient record shows that it appeared that 
the Veteran had been a functional bipolar most of his life.

An October 2005 VA outpatient treatment record indicated that the 
Veteran demonstrated some elements and patterns that could 
reflect a schizo-affective type disorder.

In December 2005, the Veteran underwent VA examination.  Two 
examiners interviewed the Veteran and reviewed the claims file.  
He described two prior hospitalizations and a diagnosis of a 
manic depressive illness.  Records also reflected possible 
diagnoses of PTSD, bipolar disorder, anxiety disorder, mood 
disorder, depressive disorder, and adjustment disorder.  
Following examination, the diagnosis was bipolar disorder.

In a May 2006 private record, the Veteran's daughter, who is a 
mental health nurse practitioner, indicated that she believed he 
had diagnoses of PTSD, bipolar affective disorder, and 
narcissistic and antisocial personality disorder traits.

In September 2006, the Veteran underwent VA examination.  The 
claims file was reviewed.  Following evaluation, the examiner 
found that the Veteran had no Axis I diagnosis.  His Axis II 
diagnosis was personality disorder, not otherwise specified, with 
significant features of passive aggressiveness.

VA treatment records dated from November 2006 to April 2009 show 
that the Veteran was given Axis I diagnoses of rule out bipolar 
disorder and rule out PTSD.  His Axis II diagnosis was 
personality disorder, not otherwise specified, with schizotypal 
and paranoid features.  The treating provider agreed with the 
diagnosis of PTSD but also stated that it was possible that the 
Veteran's experiences in service led to some of his symptoms.

The RO scheduled the Veteran for a VA examination in March 2010.  
The Veteran presented for the examination.  However, in the 
examination report, the examiner indicated that the Veteran kept 
repeating that he experienced a "lot of bad stress" and rarely 
had nightmares about events during service.  When asked about his 
stress, the Veteran related it to his frustration in pursuing his 
claim for service connection for PTSD.  The examiner explained 
that she could not assign a diagnosis unless the Veteran told her 
about his symptoms that would support a diagnosis.  She explained 
to the Veteran that, in the past, he had been assigned several 
mental health diagnoses, none of which were PTSD.  The Veteran 
did not provide any mental health symptoms.  Therefore, the 
examiner concluded that she was left with no other choice but to 
report that she could not provide an Axis I mental health 
diagnosis of any sort.  He further noted that was clear from the 
outset of the meeting that the Veteran evidenced symptoms of a 
personality disorder.


Considering the pertinent medical evidence in light of the 
governing legal authority, the Board finds that the most 
probative evidence establishes that the Veteran has a personality 
disorder, but not an acquired psychiatric disorder.  

At the outset, the Board acknowledges that medical evidence dated 
until May 2006 references bipolar disorder and other acquired 
psychiatric disorder; however, all evidence dated since that time 
shows that the Veteran has only been definitively diagnosed with 
a personality disorder.  Specifically, VA outpatient records 
dated from 2006 to 2009 reflect only provisional diagnoses of 
rule out PTSD and rule out bipolar disorder.  Consistently, 
however, the evidence has shown diagnoses of personality disorder 
in those outpatient records and in the September 2006 and March 
2010 VA examination reports.

The Board accepts as particularly persuasive evidence on the 
question of current diagnosis the opinion of the March 2010 VA 
examiner, which was obtained to specifically resolve this point.  
The Board points out that this examiner had the benefit of 
reviewing all previous medical evidence of record, including the 
previous VA examination reports, in rendering her diagnosis.  She 
observed, however, that the Veteran did not provide her with any 
symptoms of an acquired psychiatric disorder.  While she 
explained to him that she needed him to provider her with 
symptoms in order to render an Axis I diagnosis, the Veteran did 
not provide them.  Ultimately, the examiner could only render a 
diagnosis of personality disorder  As this examination report 
reflects the most accurate depiction of the Veteran's current 
psychiatric condition, the Board finds that the opinion outweighs 
any references to unconfirmed or unsubstantiated psychiatric 
diagnoses reflect in the prior VA examination reports and 
treatment records on the question of current diagnosis.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (holding that that the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The Board further finds that the opinion of the March 2010 VA 
examiner also outweighs the opinion by the Veteran's daughter as 
reflected in a May 2006 private record.  As she is reported to be 
a mental health nurse, the Veteran's daughter may be competent to 
diagnosis a psychiatric disorder.  See, e.g., Black v. Brown, 10 
Vet. App. 279, 284 (1997) (a nurse's statement may constitute 
competent medical evidence where the nurse has specialized 
knowledge regarding the area of medicine or participated in 
treatment).  However, the narrative of her report solely concerns 
a diagnosis of PTSD, for which the Veteran has already been 
denied service connection.  Furthermore, as the Veteran's 
daughter did not provide any explanation for the other diagnoses 
she assigned to the Veteran, comparatively, these diagnoses are 
accorded little probative weight.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) (holding that, in assessing medical 
opinions, the failure of the physician to provide a basis for his 
opinion goes to the weight or credibility of the evidence).

Therefore, the Board concludes that the most probative evidence 
of record establishes that the Veteran does not have an acquired 
psychiatric disorder, but, rather, has a diagnosed personality 
disorder.  Unfortunately, however, personality disorders are not 
considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute diseases or 
injuries for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127..  In other words, personality disorder is 
not considered a disability for VA purposes, and, thus, does not 
provide a predicate for an award of service connection.  

As indicated above, Congress has specifically limited entitlement 
to service-connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
However, where, as here, competent, probative evidence indicated 
that the Veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection for that disability.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As a final note, the Board points out that, in addition to the 
medical evidence addressed above, in adjudicating this claim, the 
Board has considered the assertions advanced by the Veteran, and 
those advanced by his representative, on his behalf; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, the claim turns on the fundamental 
medical matter of current diagnosis, a matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As  neither the Veteran nor his 
representative is shown to be other than a layperson without the 
appropriate medical training and expertise, he is not competent 
to render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for acquired psychiatric disability other than 
PTSD must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence weighs 
against a finding that the Veteran has an acquired psychiatric 
disability other than PTSD, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for psychiatric disability other than PTSD is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


